Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00236-CR

                                           Troy CURTIS,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR0800A
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 11, 2015

AFFIRMED

           Troy Curtis was placed on deferred adjudication community supervision after pleading

guilty to the offense of aggravated robbery. Curtis appeals the trial court’s judgment adjudicating

his guilt and revoking his community supervision. On appeal, Curtis challenges the sufficiency of

the evidence to support the trial court’s findings that he violated the conditions of his probation by

committing the offenses of: (1) criminal trespass; and (2) tampering with evidence. We affirm the

trial court’s judgment.
                                                                                     04-14-00236-CR


                                          BACKGROUND

       Deputy Pete Gamboa was acting in his off-duty capacity as a security officer for the

Springhill Apartments when he was notified by the apartment manager that Curtis was on the

property without permission. Deputy Gamboa approached Curtis and asked Curtis whether he

knew he was not permitted on the property. Curtis acknowledged that he did not have permission.

Deputy Gamboa informed Curtis of the criminal trespass signs at the entrance, and then asked if

Curtis had anything illegal on him that would poke or prick Deputy Gamboa if he conducted a pat-

down. Curtis stated that “he had bought something” and was willing to show Deputy Gamboa

where he purchased the drugs. Before Deputy Gamboa had an opportunity to pat-down Curtis,

Curtis pulled a substance out of his right sock, pushed Deputy Gamboa back, and swallowed the

substance. After Deputy Gamboa secured Curtis, Deputy Gamboa asked him to open his mouth,

but Curtis had already swallowed the substance. Based on Deputy Gamboa’s experience and

training in the identification of narcotics, the substance had the appearance of crack cocaine.

Deputy Gamboa arrested Curtis for tampering with evidence.

       Based on the arrest, the State filed a motion to enter an adjudication of Curtis’s guilt and

to revoke his probation. Curtis entered a plea of not true, but the trial court found that Curtis

violated the conditions of his probation and adjudicated him guilty of aggravated robbery. Based

on its findings, the trial court revoked Curtis’s probation, and Curtis appeals the judgment.

                                     STANDARD OF REVIEW

       “Appellate review of an order revoking probation is limited to abuse of the trial court’s

discretion.” Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). The burden of proof

in probation revocation cases is preponderance of the evidence. Rickels v. State, 202 S.W.3d 759,

763 (Tex. Crim. App. 2006). If the greater weight of credible evidence creates a reasonable belief

that a defendant has violated a condition of his probation, a trial court’s order revoking the
                                                -2-
                                                                                      04-14-00236-CR


defendant’s probation is not an abuse of discretion. Id. at 763–64 (citing Scamardo v. State, 517
S.W.2d 293, 298 (Tex. Crim. App. 1974)). Violation of a single condition of probation is sufficient

to support revocation. Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).

When a motion to revoke alleges several violations of probation, the trial court’s order revoking

probation will be affirmed if the proof on any one of the allegations is sufficient. Moore v. State,

605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980).

                                            DISCUSSION

       In his second point of error, Curtis contends the evidence is insufficient to support the trial

court’s finding that he violated a condition of his probation by tampering with evidence. Curtis

asserts he was unaware that an investigation was in progress or pending when he swallowed the

evidence.

       A person commits the offense of tampering with evidence if he knows that an investigation

is pending or in progress, and he alters, destroys or conceals any record, document, or thing with

the intent to impair its verity, legibility, or availability as evidence. TEX. PENAL CODE ANN.

§ 37.09(a)(1) (West Supp. 2014); Williams v. State, 270 S.W.3d 140, 142 (Tex. Crim. App. 2008).

In order for Curtis to commit the offense, the evidence destroyed does not need to be evidence

relating to the investigation in progress as long as the “thing” Curtis destroyed was with the intent

to impair its availability as evidence. See Williams, 270 S.W.3d at 145. Here, Deputy Gamboa

had already approached Curtis and was asking him questions about whether he knew he did not

have permission to be on the property. Deputy Gamboa notified Curtis that he indeed did not have

permission and specifically made reference to the criminal trespass signs posted at the entrance to

the property. In response to questioning, Curtis admitted he did not have permission to be on the

property. This evidence is sufficient to establish that Curtis was aware that Deputy Gamboa was

in the process of investigating his criminal trespass on the property and to show Curtis swallowed
                                                -3-
                                                                                         04-14-00236-CR


the substance with the intent to impair its availability as evidence. Accordingly, the evidence

supports the trial court’s finding that Curtis violated a condition of his probation by tampering with

evidence, and Curtis’s second point of error is overruled.

        In his first point of error, Curtis asserts that there was also insufficient evidence to show

that he violated his probation by committing criminal trespass. We have held the evidence is

sufficient to support the trial court’s finding that Curtis violated his probation by committing the

offense of tampering with evidence. See Sanchez, 603 S.W.2d at 871 (holding one probation

violation is sufficient to support the trial court’s order revoking probation).

                                             CONCLUSION

        Because the greater weight of the evidence created a reasonable belief that Curtis violated

a condition of his probation, the trial court did not abuse its discretion in adjudicating Curtis’s guilt

and revoking his probation. See Rickels, 202 S.W.3d at 763–64. The trial court’s judgment is

affirmed.

                                                    Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                  -4-